Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (this “Amendment”), effective
February 20, 2015 attaches to and forms part of the Employment Agreement dated
as of October 3, 2007, and as amended effective March 27, 2012 (the
“Agreement”), between Aon Corporation, a Delaware corporation (the “Company”)
and Christa Davies (the “Executive”).

 

WHEREAS, the Company and the Executive mutually desire to extend the terms of
the Agreement for three years and to amend other terms of the Agreement as
provided in this Amendment;

 

NOW THEREFORE, in consideration of the premises and the mutual agreements
contained herein, the parties hereby agree as follows:

 

1.              Section 1, “Employment”, is hereby deleted in its entirety and
replaced with the following:

 

1.      Employment. The Company hereby agrees to continue to employ the
Executive and the Executive hereby agrees to remain employed upon the terms and
subject to the conditions contained in this Agreement. The extended term of
employment of the Executive pursuant to this Agreement (the “Employment Period”)
that originally began on November 12, 2007 will end on April 1, 2020, unless
renewed or terminated during the Employment Period as fully set forth in
Section 4.

 

2.              The following paragraph shall be added at the end of
Section 3(e), “Award Pursuant to Leadership Performance Program”:

 

The Executive shall receive an additional award pursuant to the Company’s
Leadership Performance Program, a sub-plan of the Amended and Restated Aon plc
2011 Incentive Plan, for the performance period beginning January 1, 2015 and
ending December 31, 2017. Such additional award will have a grant date target
value of $6 million. It is intended that such award value will reflect the
Executive’s exceptional performance to date and commitment to the extended
Employment Period set forth herein. For avoidance of doubt, the $6 million value
will be in addition to the value otherwise granted pursuant to the Company’s
regular annual incentive award process, and will be earned based on the same
performance criteria and weightings as the regular award, which also will be the
same for other plan participants for the performance period.

 

3.              Subsection 4(c)(ii) of the Agreement shall be deleted in its
entirety and replaced with the following:

 

(ii)                                          As used in this Agreement, the
term “Cause” shall mean the Executive’s:

 

--------------------------------------------------------------------------------


 

(A)                               performing a deliberate act of dishonesty,
fraud, theft, embezzlement, or misappropriation involving the Executive’s
employment with the Company, or breach of the duty of loyalty to the Company;

 

(B)                               performing an act of race, sex, national
origin, religion, disability, or age-based discrimination, or sexual harassment,
which after investigation, counsel to the Company reasonably concludes will
result in liability being imposed on the Company and/or the Executive;

 

(C)                               material violation of Company policies and
procedures including, but not limited to, the Aon Code of Business Conduct;

 

(D)                               material non-compliance with the terms of this
Agreement, including but not limited to Sections 6,7 or 8 hereunder; or

 

(E)                                performing any criminal act resulting in a
criminal felony charge brought against the Executive or a criminal conviction of
the Executive (other than a conviction of a minor traffic violation).

 

4.                 Subsection 4(c)(v) is deleted in its entirety.

 

5.              The remaining provisions of the Agreement, and the international
assignment letter between the parties originally effective January 12, 2012 as
amended effective July 1, 2014, shall remain in effect as originally adopted.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to the
Agreement as of the date set forth above

 

AON CORPORATION:

 

EXECUTIVE:

 

 

 

 

 

 

/s/ Gregory J. Besio

 

/s/ Christa Davies

Gregory J. Besio

 

Christa Davies

Executive Vice President & CHRO

 

Executive Vice President & CFO

Aon Corporation

 

Aon Corporation

 

--------------------------------------------------------------------------------